WD/NC (Rev. 5/2020) Agreed Order

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA
Criminal Case No, 0419 1:18CR00049

vy.

Scott Grady Smith
Defendant.

Nees ee es ae ae

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S, Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Scott Grady Smith and for good cause
shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT

The defendant agrees and stipulates that he has violated the terms and conditions of

supervised release in the following respects:
DRUG/ALCOHOL USE (Date violation concluded: 3/14/2020). The defendant has violated the
condition of supervision that states, "The defendant shall refrain from excessive use of alcohol
and shall not unlawfully purchase, possess, use, distribute or administer any narcotic or
controlled substance or any psychoactive substances (including, but not limited to, synthetic
marijuana, bath salts) that impair a person’s physical or mental functioning, whether or not
intended for human consumption, or any paraphernalia related to such substances, except as duly

prescribed by a licensed medical practitioner," in that,

On 10/8/19, the defendant’s urinalysis yielded a positive result for methamphetamine. The
defendant admitted to having used methamphetamine on 10/6/19, (Grade C)

The defendant admitted to having used methamphetamine on 1/6/20. (Grade C)
The defendant admitted to having used methamphetamine on 1/22/20. (Grade C)

The defendant admitted to having used methamphetamine on 3/14/20. (Grade C)

Case 1:18-cr-00049-MR-WCM Document 61 Filed 07/01/20 Page 1of5

 
WD/INC (Rev. 5/2020) Agreed Order

FAILURE TO COMPLY WITH DRUG TESTING/TREATMENT REQUIREMENTS
(Date violation concluded: 4/7/2020). The defendant has violated the condition of supervision
that states, The defendant shall participate in a program of testing for substance abuse if directed
to do so by the probation officer. The defendant shall refrain from obstructing or attempting to
obstruct or tamper, in any fashion, with the efficiency and accuracy of the testing. If warranted,
the defendant shall participate in a substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise the defendant’s participation in
the program (including, but not limited to, provider, location, modality, duration, intensity) (unless
omitted by the Court)," in that,

On 8/30/19, the defendant was referred to RHA Behavioral Health Services for substance abuse
treatment, Throughout the defendant’s term of supervision, his substance abuse treatment was
increased in efforts to terminate his illegal drug use. The defendant was instructed to attend the
basic substance abuse class which met twice per week. The defendant failed to report to classes on
the following dates: 2/27/20, 3/3/20, 3/5/20, 3/10/20, 3/12/20, 3/17/20, 3/19/20, 3/24/20, 3/26/20,
3/31/20, 4/2/20, and 4/7/20, (Grade C).

UNAUTHORIZED COMMUNICATION /INTERACTION WITH FELON (Date violation
concluded: 1/25/2020). The defendant has violated the condition of supervision that states, "The
defendant shall not communicate or interact with any persons engaged in criminal activity, and
shall not communicate or interact with any person convicted of a felony unless granted permission
to do so by the probation officer," in that,

On 1/25/20, the defendant was in Burke County, NC, in the area of Old NC Highway 105, cutting
firewood with Tammy Laws. Officer Wade Keener with the United States Forest Service saw the
defendant and Ms. Laws and initiated contact to ensure they were in possession of a National
Forest Firewood Harvesting Permit which they were. During this contact, it was discovered that
Ms. Laws had a glass pipe in her purse and a substance consistent in appearance to
methamphetamine on her person. Both Ms. Laws and the defendant were charged with Possession
of Methamphetamine and Possession of Drug Paraphernalia by Officer Keener. Therefore, the
defendant was interacting with a person engaged in criminal activity. (Grade C).

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C and that the defendant has a Criminal
History Category of IL.

The parties stipulate, based on U.S.S.G. §7B1.4, that the Guidelines range of imprisonment

for a Grade C violation and a Criminal History Category of II is a term of imprisonment from 4 to

10 months.

Case 1:18-cr-00049-MR-WCM Document 61 Filed 07/01/20 Page 2 of 5

 
WD/NC (Rev. 5/2020) Agreed Order

The parties agree, pursuant to Rules 11(c)({1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of 5 months. Ifthe Court rejects this sentencing agreement, the defendant
has the right to withdraw from this Agreed Order and have an evidentiary hearing on the petition
for revocation of supervised release.

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he is admitting the violations of supervised release
because he did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he has had an opportunity 1) to review the written notice
of the alleged violations of supervised release and 2) to review the evidence against him related to
those alleged violations.

The defendant further acknowledges that he is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidence, and question adverse witnesses

at a revocation hearing; and

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Coutt.

If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial misconduct,

and those claims only, are exempt from this waiver,

Case 1:18-cr-00049-MR-WCM Document 61 Filed 07/01/20 Page 3 of 5

 
WD/NC (Rev. 5/2020) Agreed Order

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED.

It is further ORDERED that the defendant Scott Grady Smith be and is hereby
SENTENCED to a term of imprisonment of 5 months on Count | of the Original Judgment filed
in the Western District of North Carolina on 8/29/2019, IF NOT ALREADY IN CUSTODY:
Defendant shall surrender for service of this sentence as instructed by the Bureau of Prisons,
until which time defendant remains on release subject to the terms and conditions previously
imposed.

It is further ORDERED that the Court RECOMMENDS to the Bureau of Prisons that the

defendant:
1. Participate in any available educational and vocational opportunities.

2. Participate in any available substance abuse treatment program opportunities.

Tt is further ORDERED that the defendant not be ORDERED to serve an additional term

of supervised release.

It is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in a Criminal Case are hereby reimposed and are to be paid in full
immediately.

So ORDERED and ADJUDGED, this the__/_ day of aly 026,

She Fils
ony United Si¢ftes Dis trigr Judge

Case 1:18-cr-00049-MR-WCM Document 61 Filed 07/01/20 Page 4of5

 
WD/NC (Rev. 5/2020) Agreed Order

APPROVED

GPO ye

Scott Grady Smith
Defendant

   

 

  

 

 

  

 

 

Fredilyn Stsvn (Maud L. 6hinlarche
Assistant deral Public Defender Bis United States Attorney
Attorney for Defendant
Supervisory U.S. Probation Officer United States Probation Officer

5

Case 1:18-cr-00049-MR-WCM Document 61 Filed 07/01/20 Page 5 of 5

 
